Exhibit 10.2

Published CUSIP Number:

Deal: 00404DAA1

Tranche B Term Loan: 00404DAD5

FIRST INCREMENTAL FACILITY AMENDMENT

Dated as of February 11, 2015

to the

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 31, 2012

among

ACADIA HEALTHCARE COMPANY, INC.,

as the Borrower,

ITS SUBSIDIARIES IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

FIFTH THIRD BANK,

ROYAL BANK OF CANADA,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

MUFG UNION BANK, N.A.,

as Co-Documentation Agents

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

JEFFERIES FINANCE LLC,

CITGROUP GLOBAL MARKETS INC. and

DEUTSCHE BANK SECURITIES INC,

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

FIRST INCREMENTAL FACILITY AMENDMENT

THIS FIRST INCREMENTAL FACILITY AMENDMENT (this “Amendment”) dated as of
February 11, 2015 to the Credit Agreement referenced below is by and among
ACADIA HEALTHCARE COMPANY, INC., a Delaware corporation (the “Borrower”), the
Guarantors identified on the signature pages hereto, the Lenders identified on
the signature pages hereto (the “Incremental Lenders”) and BANK OF AMERICA,
N.A., in its capacity as Administrative Agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of December 31, 2012 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, the Borrower has notified the Administrative Agent that pursuant to
Section 2.16 of the Credit Agreement the Incremental Lenders have agreed to
provide an Incremental Tranche B Term Facility in the amount of $500,000,000 to
the Borrower.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Establishment of Incremental Tranche B Term Loan.

2.1. Subject to the terms and conditions provided herein, a new term loan in the
original principal amount of $500 million (the “Tranche B Term Loan”) is hereby
established as an Incremental Tranche B Term Facility pursuant to Section 2.16
of the Credit Agreement

2.2. Subject to the terms and conditions set forth herein and the Credit
Agreement (as amended by this Amendment), each Incremental Lender severally
agrees to make its portion of the Tranche B Term Loan to the Borrower in Dollars
in a single advance on the date hereof in an amount not to exceed such Lender’s
Tranche B Term Loan Commitment set forth on Schedule A hereto. Amounts repaid on
the Tranche B Term Loan may not be reborrowed. The Tranche B Term Loan may
consist of Base Rate Loans or Eurodollar Rate Loans, or a combination thereof,
as further provided in the Credit Agreement.

2.3. This Amendment is an Incremental Facility Amendment.

 

2



--------------------------------------------------------------------------------

3. Amendments to the Credit Agreement. In connection with the establishment of
the Tranche B Term Loan pursuant to this Amendment, the Credit Agreement is
amended in the following respects:

3.1. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

“Consolidated Excess Cash Flow” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated EBITDA for such period; minus (b) the following, without
duplication: (i) Consolidated Capital Expenditures for such period (other than
Consolidated Capital Expenditures financed with non-revolving Indebtedness
(other than Term Loans)); (ii) the cash portion of Consolidated Interest Charges
for such period; (iii) cash taxes during such period; (iv) Consolidated
Scheduled Funded Debt Payments for such period; (v) voluntary or optional
prepayments of Consolidated Funded Indebtedness (other than (A) voluntary or
optional prepayments of the Tranche B Term Loan or (B) voluntary or optional
prepayments funded with the proceeds of the issuance of Equity Interests or any
Indebtedness); (vi) any amounts paid in cash pursuant to net working capital
adjustment, earn-out or other deferred purchase payment pursuant to a Permitted
Acquisition during such period; (vii) any cash expenses to the extent added back
pursuant to the calculation of Consolidated EBITDA in such period; and
(viii) without duplication of amounts deducted from Consolidated Excess Cash
Flow in prior periods, the amount of cash (other than proceeds of any issuance
of Equity Interests or Indebtedness) used by the Loan Parties to make any
Permitted Acquisition, Investment (other than by the Borrower or any Subsidiary
in the Borrower or any Subsidiary) or Restricted Payments permitted by
Section 8.06(d) in such period or after such period but prior to the date a
Consolidated Excess Cash Flow prepayment is required to be made pursuant to
Section 2.05(b)(iv).

“Financial Covenant Default” means a Default under Section 8.11.

“First Incremental Facility Amendment Effective Date” means February 11, 2015.

“Repricing Transaction” means (a) any prepayment or repayment of all or a
portion of the Tranche B Term Loan with the proceeds of, or any conversion or
replacement of the Tranche B Term Loan into, any new, converted or replacement
tranche of term loan the primary purpose of which is to reduce the All-In Yield
of such term loans relative to the All-In Yield of the Tranche B Term Loan so
prepaid, repaid or converted or (b) any amendment to this Agreement the primary
purpose of which is to reduce the All-In Yield applicable to the Tranche B Term
Loan; but excluding, in any such case, any refinancing or repricing of the
Tranche B Term Loan or amendment to this Agreement in connection with any Change
of Control transaction.

“Tranche A Term Loan” has the meaning specified in Section 2.01(b).

“Tranche A Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Tranche A Term Loan to the Borrower pursuant to
Section 2.01(b) in the principal amount set forth opposite such Lender’s name on
Schedule 2.01. The aggregate principal amount of the Tranche A Term Loan
Commitment of all of the Lenders in effect on the Closing Date is THREE HUNDRED
MILLION ($300,000,000).

“Tranche B Term Loan” means the term loan made to the Borrower pursuant to the
First Incremental Facility Amendment to this Agreement.

“Tranche B Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Tranche B Term Loan to the Borrower pursuant to the
First Incremental Facility Amendment to this Agreement in the principal amount
set forth opposite such Lender’s name on Schedule A to the First Incremental
Facility Amendment to this Agreement. The aggregate principal amount of the
Tranche B Term Loan Commitment of all of the Lenders in effect on the First
Incremental Facility Amendment Effective Date is FIVE HUNDRED MILLION
($500,000,000).

 

3



--------------------------------------------------------------------------------

3.2. In Section 1.01 of the Credit Agreement the following definitions are
amended in their entirety to read as follows:

“Maturity Date” means (a) as to the Pro Rata Facilities Obligations,
February 13, 2019 and (b) as to the Tranche B Term Loan, February 11, 2022;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Term Facility” means each term loan provided under this Agreement including the
Tranche A Term Loan, the Tranche B Term Loan, any Incremental Facility that is a
term loan and any Refinancing Facility that is a term loan.

“Term Loan” means the Tranche A Term Loan or the Tranche B Term Loan.

“Term Loan Commitment” means the Tranche A Term Loan Commitments or the Tranche
B Term Loan Commitments.

3.3. In Section 1.01 of the Credit Agreement in clause (b) of the definition of
“Applicable Percentage” the reference to “the outstanding Term Loan” is amended
to read “an outstanding Term Facility” and the reference to “the Term Loan” is
amended to read “such Term Facility”.

3.4. In Section 1.01 of the Credit Agreement in the definition of “Applicable
Rate”:

(a) the language prior to the table in such definition is amended to read as
follows:

(a) with respect to the Revolving Loans, the Tranche A Term Loan, the Letter of
Credit Fees and the Commitment Fee, the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

(b) a new clause (b) is inserted immediately after the table in such definition
and prior to the remainder of the definition to read as follows:

(b) with respect to the Tranche B Term Loan, 3.50% in the case of Eurodollar
Rate Loans and 2.50% in the case of Base Rate Loans.

3.5. In Section 1.01 of the Credit Agreement the following is added at the end
of the definition of Base Rate:

; provided that, notwithstanding the foregoing, the “Base Rate” with respect to
the Tranche B Term Loan shall in no event be less than 0.00% per annum.

3.6. In Section 1.01 of the Credit Agreement the following is added at the end
of the definition of Eurodollar Rate:

; provided, further, that with respect to the Tranche B Term Loan, in no event
shall the Eurodollar Rate be less than 0.75% per annum.

3.7. In Section 1.01 of the Credit Agreement, the instances of “Term Loan” in
clause (ix) of the definition of “Consolidated EBITDA”, in the definitions of
“Pro Rata Facilities Commitments”, “Pro Rata Facilities Obligations” and
“Tranche A Term Facility”, in the title of Section 2.01, in Section 2.01(b)
(including the title thereof), in Section 2.07(c) (including the title thereof
and in the table in such section) are hereby replaced with “Tranche A Term
Loan”.

 

4



--------------------------------------------------------------------------------

3.8. In Section 1.01 of the Credit Agreement, the instances of “the Term Loan”
in the definitions of “Loan” and “Loan Notice” are hereby replaced with “a Term
Loan”.

3.9. Section 2.05(a)(i) of the Credit Agreement is hereby amended in its
entirety to read as follows:

(i) Revolving Loans and Term Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loans in whole or in part
without premium or penalty (subject to Section 2.09(c) in the case of the
Tranche B Term Loan); provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (D) any
prepayment of the Term Loans, unless otherwise directed by the Borrower, shall
be applied to the Tranche A Term Loan or the Tranche B Term Loan as directed by
the Borrower and to the remaining principal amortization payments of the
applicable Term Loan in direct order of maturity. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 2.09(c) (if
applicable) and Section 3.05. Subject to Section 2.15, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

3.10. A new Section 2.05(b)(iv) is hereby added to the Credit Agreement to read
as set forth below and the current Section 2.05(b)(iv) is hereby designated as
Section 2.05(b)(v) and amended to read as set forth below:

(iv) Consolidated Excess Cash Flow. Within ninety days after the end of each
fiscal year of the Borrower, commencing with the fiscal year ending December 31,
2015, the Borrower shall prepay the Tranche B Term Loan as hereafter provided in
an aggregate amount equal to the sum of (A) 50% (if the Consolidated Senior
Secured Leverage Ratio as of the end of such fiscal year is equal to or greater
than 2.50:1.0), 25% (if the Consolidated Senior Secured Leverage Ratio as of the
end of such fiscal year is less than 2.50:1.0 but equal to or greater than
2.00:1.0) and 0% (if the Consolidated Senior Secured Leverage Ratio as of the
end of such fiscal year is less than 2.00:1.0) of Consolidated Excess Cash Flow
for such fiscal year minus (B) the aggregate amount of optional principal
prepayments of the Tranche B Term Loan pursuant to Section 2.05(a)(i) during
such fiscal year (other than any such prepayment funded with the proceeds of any
Funded Indebtedness).

 

5



--------------------------------------------------------------------------------

(v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.05(b)(i), first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations;

(B) with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii) and
(iii)(A), first ratably to the Term Loans (ratably to the remaining principal
amortization payments), second, ratably to the L/C Borrowings and the Swing Line
Loans, third, to the outstanding Revolving Loans, and, fourth, to Cash
Collateralize the remaining L/C Obligations;

(C) with respect to all amounts prepaid pursuant to Sections 2.05(b)(iii)(B), to
the Loans being refinanced by the applicable Refinancing Facility; and

(D) with respect to all amounts prepaid pursuant to Sections 2.05(b)(iv), to the
Tranche B Term Loan (ratably to the remaining principal amortization payments).

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05 and Section 2.09(c) (if applicable), but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

3.11. A new Section 2.07(d) is hereby added to the Credit Agreement to read as
follows:

(d) Tranche B Term Loan. The Borrower shall repay the outstanding principal
amount of the Tranche B Term Loan (i) in equal quarterly installments of
$1,250,000 on the last Business Day of each March, June, September and December
(as such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05), unless accelerated sooner pursuant to Section 9.02
and (ii) on the Maturity Date the outstanding principal amount of the Tranche B
Term Loan on such date.

3.12. In Section 2.08(b) of the Credit Agreement the existing clause (v) is
designated as clause (vi) and the existing clause (iv) and a new clause (v) are
amended and inserted, respectively, to read as follows:

(iv) Upon the request of the Required Pro Rata Facilities Lenders, while any
Financial Covenant Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Pro Rata Facilities Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(v) Upon the request of the Required Lenders, while any Event of Default (other
than a Financial Covenant Default that does not constitute an Event of Default
in respect of the Tranche B Term Loan) exists (other than as set forth in
clauses (b)(i), (b)(ii), (b)(iii) and (b)(iv) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

6



--------------------------------------------------------------------------------

3.13. A new Section 2.09(c) is hereby added to the Credit Agreement to read as
follows:

(c) Repricing Transaction. At the time of the effectiveness of any Repricing
Transaction that is consummated on or prior to the date that is twelve months
following the First Incremental Facility Amendment Effective Date, the Borrower
shall pay to the Administrative Agent, for the ratable account of each Lender
holding the Tranche B Term Loan that are either prepaid, repaid, converted or
otherwise subject to a pricing reduction in connection with such Repricing
Transaction (including, if applicable, any Non-Consenting Lender holding the
Tranche B Term Loan), a fee in an amount equal to 1.0% of (i) in the case of a
Repricing Transaction described in clause (a) of the definition thereof, the
aggregate principal amount of the Tranche B Term Loan that is prepaid,
refinanced, converted, substituted or replaced in connection with such Repricing
Transaction and (ii) in the case of a Repricing Transaction described in clause
(b) of the definition thereof, the aggregate principal amount of the Tranche B
Term Loan outstanding on such date that is subject to an effective pricing
reduction pursuant to such Repricing Transaction. Such fees shall be earned, due
and payable upon the date of the effectiveness of such Repricing Transaction.

3.14. Section 7.02 of the Credit Agreement is hereby amended by removing the
“and” at the end of clause (f), replacing the “.” at the end of clause (g) with
“; and” and inserting a new clause (h) to read as follows:

(h) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), the Borrower shall deliver management’s discussion and
analysis of such financial statements describing results of operations of the
Borrower and its Subsidiaries in the form customarily prepared by management of
the Borrower.

3.15. A new paragraph is added at the end of Section 7.02 of the Credit
Agreement to read as follows:

In addition, and without limitation of the foregoing, within 45 days after the
end of each fiscal quarter of the Borrower (including the last fiscal quarter of
each fiscal year), commencing with the fiscal quarter ending March 31, 2015, the
Borrower shall hold a telephonic conference call with all Lenders who choose to
attend such conference call and on such conference call shall discuss such
fiscal quarter’s results and the financial condition of the Borrower and its
Subsidiaries and on which such conference call shall be present the chief
executive officer and the principal financial officer of the Borrower, and such
other officers of the Borrower as the Borrower’s chief executive officer shall
designate. Prior to such conference call, the Borrower will provide the Lenders
with a presentation reasonably satisfactory to the Administrative Agents
discussing financial performance. Such conference calls shall be held at a time
convenient to the Lenders and the Borrower.

3.16. Section 7.11 of the Credit Agreement is hereby amended in its entirety to
read as follows:

(a) Use the proceeds of the Tranche B Term Loan to pay Copper Acquisition Costs
not in contravention of any Law or any Loan Document.

(b) Use the proceeds of all other Credit Extensions (i) to refinance Existing
Indebtedness and (ii) to finance working capital and for general corporate
purposes of the Borrower and its Subsidiaries (including capital expenditures
and Permitted Acquisitions) in each case not in contravention of any Law or of
any Loan Document.

 

7



--------------------------------------------------------------------------------

3.17. A new Section 7.17 is hereby added to the Credit Agreement to read as
follows:

7.17 Maintenance of Ratings.

Use commercially reasonable efforts to maintain (a) a public corporate family
credit rating of the Borrower from each of S&P and Moody’s (but not a specific
rating) and (b) a public rating in respect of the Loans from each of S&P and
Moody’s (but not a specific rating); it being understood and agreed that
“commercially reasonable efforts” shall in any event include the payment by the
Borrower of customary rating agency fees and cooperation with reasonable
information and data requests by Moody’s and S&P in connection with their
ratings process.

3.18. Section 8.11 of the Credit Agreement is hereby amended by replacing the
instances of “Permit” at the beginning of each of clauses (a), (b) and (c) with
“Solely for the benefit of the Pro Rata Facilities Lenders, permit, without the
approval of the Required Pro Rata Facilities Lenders,”.

3.19. The following language is added at the end of Section 9.01(b)(ii) of the
Credit Agreement to read as follows:

; provided that any Financial Covenant Default shall not constitute an Event of
Default with respect to the Tranche B Term Loan unless and until the date on
which the Administrative Agent or the Required Pro Rata Facilities Lenders first
exercises any remedy under Sections 9.02(a) or 9.02(b) in respect of such
Financial Covenant Default; and provided, further, that any Financial Covenant
Default may be amended, waived or otherwise modified from time to time by the
Required Pro Rata Facilities Lenders pursuant to Section 11.01; or

3.20. The first paragraph of Section 9.02 of the Credit Agreement is hereby
amended in its entirety to read as follows:

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders (or,
if a Financial Covenant Default occurs and is continuing at the request of or
with the consent of the Required Pro Rata Facilities Lenders only and in such
case only with respect to the Pro Rata Facilities Commitments and Pro Rata
Facilities Obligations), take any or all of the following actions:

3.21. In Section 11.01(a)(v) of the Credit Agreement the phrase “or “Required
Pro Rata Facilities Lenders”” is added after “Required Lenders”.

3.22. The proviso contained in Section 11.01(a) of the Credit Agreement is
hereby amended by removing the “and” at the end of clause (vii), replacing the
“.” at the end of clause (viii) with “; and” and inserting a new clause (ix) to
read as follows:

(ix) any amendment, waiver or consent with respect to the Financial Covenants
(including the defined terms used in the Financial Covenants), Section 7.02(b),
the second proviso in Section 9.01(b)(ii) or the parenthetical reference to the
Financial Covenants in Section 9.02 will not require the consent of the Required
Lenders and shall be effective if, and only if, signed by the Required Pro Rata
Facilities Lenders, the Borrower and the Administrative Agent.

3.23. In the second paragraph of Section 11.03 clause (d)(i) and (ii) are hereby
amended to read as follows:

(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 (or, in the case of a Financial
Covenant Default, the Required Pro Rata Facilities Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant

 

8



--------------------------------------------------------------------------------

to Section 9.02 with respect to the Pro Rata Facilities Commitments and Pro Rata
Facilities Obligations) and (ii) in addition to the matters set forth in clauses
(b), (c) and (d) of the preceding proviso and subject to Section 2.13, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders (or, in the
case of a Financial Covenant Default, any Pro Rata Facilities Lender may, with
the consent of the Required Pro Rata Facilities Lenders, enforce any rights and
remedies available to it with respect to the Pro Rata Facilities Commitments and
Pro Rata Facilities Obligations and as authorized by the Required Pro Rata
Facilities Lenders).

3.24. In Section 11.06(b)(i)(B) of the Credit Agreement the phrase “or $5
million in the case of any assignment in respect of the term loan facility
provided hereunder” is amend to read as follows:

or $5 million in the case of any assignment in respect of the Tranche A Term
Loan or $1 million in the case of any assignment in respect of the Tranche B
Term Loan or any other term facility provided hereunder

3.25. Section 11.13 of the Credit Agreement is hereby amended by inserting
“Section 2.09(c) and” before the instance of “Section 3.05” therein.

4. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent in each
case in a manner reasonably satisfactory to the Administrative Agent:

4.1. Amendment. Receipt by the Administrative Agent of executed counterparts of
this Amendment properly executed by a Responsible Officer of each Loan Party,
each Incremental Lender and the Administrative Agent.

4.2. Opinions of Counsel. Receipt by the Administrative Agent of opinions of
legal counsel to the Loan Parties and any local counsel reasonably required by
the Administrative Agent, in each case, addressed to the Administrative Agent
and each Lender, dated as of the date of this Amendment.

4.3. Resolutions; Good Standings. Receipt by the Administrative Agent of the
following:

(a) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment; and

(b) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

4.4. Personal Property Collateral.

(a) Receipt by the Administrative Agent of the searches of Uniform Commercial
Code filings in the jurisdiction of organization of each Loan Party;

(b) Receipt by the Administrative Agent of Uniform Commercial Code financing
statements for each jurisdiction as is necessary to perfect the Administrative
Agent’s security interest in the Collateral;

 

9



--------------------------------------------------------------------------------

(c) Receipt by the Administrative Agent of all certificates evidencing any
certificated Equity Interests pledged to the Administrative Agent pursuant to
the Security Agreement, together with duly executed in blank, undated stock
powers attached thereto (unless, with respect to the pledged Equity Interests of
any Foreign Subsidiary, such stock powers are deemed unnecessary by the
Administrative Agent in its discretion under the law of the jurisdiction of
organization of such Person);

(d) Receipt by the Administrative Agent of searches of ownership of, and Liens
on, United States registered intellectual property of each Loan Party in the
appropriate governmental offices; and

(e) Receipt by the Administrative Agent of duly executed notices of grant of
security interest in the form required by the Security Agreement as are
necessary to perfect the Administrative Agent’s security interest in the United
States registered intellectual property of the Loan Parties.

4.5. Copper Acquisition.

(i) The Copper Acquisition Documents shall not have been altered, amended,
supplemented or otherwise changed in a manner materially adverse to the Lenders
without the consent of the Administrative Agent.

(ii) The Copper Acquisition shall have been consummated substantially in
accordance with the Copper Acquisition Documents.

4.6. Refinance of Existing Indebtedness. The Borrower and its Subsidiaries
(including Copper and its Subsidiaries) shall have repaid all outstanding
Indebtedness (other than Permitted Indebtedness) (the “Existing Indebtedness”)
and terminated all commitments to extend credit with respect to the Existing
Indebtedness, and all Liens securing the Existing Indebtedness shall have been
released

4.7. Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower as of the Closing Date
certifying that after giving effect to the Copper Acquisition and the
transactions contemplated by this Amendment (a) the representations and
warranties of each Loan Party contained in the Credit Agreement or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection with the Credit Agreement or any other Loan Document are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date, and (b) no Default
exists. Notwithstanding the foregoing, (i) the only representations the accuracy
of which shall be a condition to the availability of the Tranche B Term Loan and
the availability of the Copper Acquisition Revolving Loans on the date hereof
shall be the Specified Representations and (ii) the only Defaults the absence of
which shall be a condition to the availability of the Tranche B Term Loan and
the availability of the Copper Acquisition Revolving Loans on the date hereof
shall be Major Defaults

4.8. Solvency Certificate. The Administrative Agent shall have received
certification from the chief or senior financial officer of the Borrower as to
the Solvency of the Borrower and its Subsidiaries taken as a whole on a
consolidated basis, after giving effect to the Copper Acquisition and the
transactions contemplated hereby.

4.9. Fees. Receipt by the Administrative Agent, MLPF&S and the Lenders of any
fees required to be paid on or before the date of this Amendment.

 

10



--------------------------------------------------------------------------------

4.10. Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid in accordance with Section 11.04 of the Credit Agreement all
reasonable and documented fees, charges and disbursements of one primary outside
counsel to the Administrative Agent and of special or local counsel to the
Administrative Agent to the extent such special or local counsel is reasonably
necessary (directly to such counsel if requested by the Administrative Agent) to
the extent invoiced prior to or on the date hereof, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 4, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
date of this Amendment specifying its objection thereto.

5. Post Closing Conditions. The Administrative Agent shall have received by the
date ninety (90) days after the date hereof (or such later date as the
Administrative Agent may agree in its sole discretion), in each case in form and
substance satisfactory to the Administrative Agent:

5.1. (a) executed counterparts of a second ranking pledge agreement governed by
the laws of England and Wales with respect to 65% of the Equity Interests of
Piper 2 properly executed by Piper 1 and the Administrative Agent, (b) duly
executed in blank, undated stock powers with respects to the Equity Interests of
Piper 2 (unless, with respect to the pledged Equity Interests of any Foreign
Subsidiary, such stock powers are deemed unnecessary by the Administrative Agent
in its discretion under the law of the jurisdiction of organization of such
Person); and (c) a second ranking charge on all other pledged collateral,
including any intercompany notes, required to be pledged to the Administrative
Agent by Piper 1 pursuant to the Credit Agreement, together with endorsements or
allonges thereto; and

5.2. amendments to, or amendments and restatements of, all existing Mortgages on
real property of the Loan Parties that constitutes Mortgaged Property and
endorsements to each title insurance policy related to such Mortgage.

6. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

7. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

8. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

 

11



--------------------------------------------------------------------------------

9. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.

10. FATCA. Borrower hereby certifies to the Administrative Agent and the Lenders
that the obligations of the Borrower set forth in the Credit Agreement, as
modified by this Amendment, qualify as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). From and after the
effective date of the Amendment, the Borrower shall indemnify the Administrative
Agent, and hold it harmless from, any and all losses, claims, damages,
liabilities and related interest, penalties and expenses, including, without
limitation, Taxes and the fees, charges and disbursements of any counsel for any
of the foregoing, arising in connection with the Administrative Agent’s
treating, for purposes of determining withholding Taxes imposed under FATCA, the
Loans as qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i). The Borrower’s obligations
hereunder shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all of the Obligations.

11. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

12. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

13. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Seventh Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER: ACADIA HEALTHCARE COMPANY, INC., a Delaware corporation By:

/s/ Brent Turner

Name: Brent Turner Title: President GUARANTORS: ABILENE BEHAVIORAL HEALTH, LLC,
a Delaware limited liability company ABILENE HOLDING COMPANY, LLC, a Delaware
limited liability company ACADIA MANAGEMENT COMPANY, LLC, a Delaware limited
liability company ACADIA MERGER SUB, LLC, a Delaware limited liability company
ACADIANA ADDICTION CENTER, LLC, a Delaware limited liability company ASCENT
ACQUISITION, LLC, an Arkansas limited liability company ASCENT ACQUISITION -
CYPDC, LLC, an Arkansas limited liability company ASCENT ACQUISITION - PSC, LLC,
an Arkansas limited liability company AUSTIN BEHAVIORAL HOSPITAL, LLC, a
Delaware limited liability company AUSTIN EATING DISORDERS PARTNERS, LLC, a
Missouri limited liability company BCA OF DETROIT, LLC, a Delaware limited
liability company BEHAVIORAL CENTERS OF AMERICA, LLC, a Delaware limited
liability company CASCADE BEHAVIORAL HOLDING COMPANY, LLC, a Delaware limited
liability company CASCADE BEHAVIORAL HOSPITAL, LLC, a Delaware limited liability
company CENTERPOINTE COMMUNITY BASED SERVICES, LLC, an Indiana limited liability
company COMMODORE ACQUISITION SUB, LLC, a Delaware limited liability company
CROSSROADS REGIONAL HOSPITAL, LLC, a Delaware limited liability company DELTA
MEDICAL SERVICES, LLC, a Tennessee limited liability company DETROIT BEHAVIORAL
INSTITUTE, INC., a Massachusetts corporation DMC-MEMPHIS, LLC, a Tennessee
limited liability company GENERATIONS BH, LLC, an Ohio limited liability company
GREENLEAF CENTER, LLC, a Delaware limited liability company HABILITATION CENTER,
LLC, an Arkansas limited liability company HERMITAGE BEHAVIORAL, LLC, a Delaware
limited liability company By:

/s/ Brent Turner

Name: Brent Turner Title: Vice President and Assistant Secretary

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

HMIH CEDAR CREST, LLC, a Delaware limited liability company KIDS BEHAVIORAL
HEALTH OF MONTANA, INC., a Montana corporation

LAKELAND HOSPITAL ACQUISITION, LLC,

a Georgia limited liability company

MCCALLUM GROUP, LLC, a Missouri limited liability company MCCALLUM PROPERTIES,
LLC, a Missouri limited liability company MILLCREEK SCHOOL OF ARKANSAS, LLC, an
Arkansas limited liability company MILLCREEK SCHOOLS, LLC, a Mississippi limited
liability company

NORTHEAST BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

OHIO HOSPITAL FOR PSYCHIATRY, LLC,

an Ohio limited liability company

OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,

an Indiana corporation

PHC MEADOWWOOD, LLC, a Delaware limited liability company PHC OF MICHIGAN, INC.,
a Massachusetts corporation PHC OF NEVADA, INC., a Massachusetts corporation PHC
OF UTAH, INC., a Massachusetts corporation PHC OF VIRGINIA, LLC, a Massachusetts
limited liability company

PINEY RIDGE TREATMENT CENTER, LLC,

a Delaware limited liability company

PSYCHIATRIC RESOURCE PARTNERS, LLC,

a Delaware limited liability company

REBOUND BEHAVIORAL HEALTH, LLC,

a South Carolina limited liability company

RED RIVER HOLDING COMPANY, LLC,

a Delaware limited liability company

RED RIVER HOSPITAL, LLC, a Delaware limited liability company REHABILITATION
CENTERS, LLC, a Mississippi limited liability company RESOLUTE ACQUISITION
CORPORATION, an Indiana corporation

RIVERVIEW BEHAVIORAL HEALTH, LLC,

a Texas limited liability company

RIVERWOODS BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

ROLLING HILLS HOSPITAL, LLC, an Oklahoma limited liability company RTC RESOURCE
ACQUISITION CORPORATION, an Indiana corporation SEVEN HILLS HOSPITAL, INC., a
Delaware corporation SHAKER CLINIC, LLC, an Ohio limited liability company
SKYWAY HOUSE, LLC, a Delaware limited liability company SONORA BEHAVIORAL HEALTH
HOSPITAL, LLC, a Delaware limited liability company SOUTHWESTERN CHILDREN’S
HEALTH SERVICES, INC., an Arizona corporation By:

/s/ Brent Turner

Name: Brent Turner Title: Vice President and Assistant Secretary

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

SOUTHWOOD PSYCHIATRIC HOSPITAL, LLC, a Pennsylvania limited liability company

SUCCESS ACQUISITION, LLC,

an Indiana limited liability company

TEN LAKES CENTER, LLC, an Ohio limited liability company

TEXARKANA BEHAVIORAL ASSOCIATES, L.C.,

a Texas limited liability company

TK BEHAVIORAL, LLC, a Delaware limited liability company

TK BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC,

a Delaware limited liability company

VERMILION HOSPITAL, LLC, a Delaware limited liability company

VILLAGE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

VISTA BEHAVIORAL HOLDING COMPANY, LLC, a Delaware limited liability company
VISTA BEHAVIORAL HOSPITAL, LLC, a Delaware limited liability company WEBSTER
WELLNESS PROFESSIONALS, LLC, a Missouri limited liability company WELLPLACE,
INC., a Massachusetts corporation YOUTH AND FAMILY CENTERED SERVICES OF NEW
MEXICO, INC., a New Mexico corporation By:

/s/ Brent Turner

Name: Brent Turner Title: Vice President and Assistant Secretary TEN BROECK
TAMPA, LLC, a Florida limited liability company THE REFUGE, A HEALING PLACE,
LLC, a Florida limited liability company By:

/s/ Brent Turner

Name: Brent Turner Title: President

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent     By:
 

/s/ Christine Trotter

    Name:   Christine Trotter     Title:   Assistant Vice President INCREMENTAL
LENDERS:     BANK OF AMERICA, N.A.     By:  

/s/ Suzanne B. Smith

    Name:   Suzanne B. Smith     Title:   SVP



--------------------------------------------------------------------------------

SCHEDULE A

Tranche B Term Loan Commitments and Applicable Percentages

 

Lender

   Tranche B Term Loan
Commitment      Tranche B Term Loan Applicable
Percentage  

Bank of America, N.A.

   $ 500,000,000.00         100.000000000 % 